RENDERED: FEBRUARY 11, 2022; 10:00 A.M.
                          NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2020-CA-1597-MR

RUSSELL KARL FALKENBURG                                                          APPELLANT


                   APPEAL FROM JESSAMINE CIRCUIT COURT
v.                     HONORABLE JEFF MOSS, JUDGE
                           ACTION NO. 19-CI-00758


ELIZABETH SOTELO SOLANO1                                                           APPELLEE


                                          OPINION
                                         AFFIRMING

                                        ** ** ** ** **

BEFORE: CALDWELL, CETRULO, AND JONES, JUDGES.

CALDWELL, JUDGE: Russell Karl Falkenburg appeals from the Jessamine

Family Court’s rulings on several matters in a proceeding in which Falkenburg

initially sought to dissolve, but later sought to annul, his marriage to Elizabeth

Sotelo Solano. We affirm.


1
  Falkenburg refers to the appellee in his notice of appeal as Elizabeth Sotelo Solano, consistent
with his petition for dissolution of marriage. Although the dissolution decree indicated that the
legal name of the respondent in the divorce action was Elizabeth Falkenburg, we will refer to the
appellee as Solano based on the notice of appeal.
                Before addressing the merits of Falkenburg’s arguments, we must

address the effect of Falkenburg’s failure to comply with key briefing requirements

and of Solano’s failure to file an appellee brief.

       We Review for Manifest Injustice Due to Lack of Proper Preservation
    Statement and Lack of Specific Citations to the Record in Appellant’s Brief

                Falkenburg’s brief fails to comply with two key requirements for an

appellant’s brief. First, his brief does not comply with the requirement that the

argument portion of an appellant’s brief state if and how issues on appeal were

properly preserved–meaning that the issues were raised to the family court so it

had an opportunity to rule on them. See CR2 76.12(4)(c)(v) (emphasis added)

(requiring that briefs for appellants contain: “An ‘ARGUMENT’ conforming to

the statement of Points and Authorities, with ample supportive references to the

record and citations of authority pertinent to each issue of law and which shall

contain at the beginning of the argument a statement with reference to the

record showing whether the issue was properly preserved for review and, if

so, in what manner.”).

                Second, his appellant brief does not comply with the requirement that

the appellant provide ample supporting references to pages of the written record

and to dates and times of audio and/or video recordings wherein the appellant



2
    Kentucky Rules of Civil Procedure.

                                           -2-
presented such issues to the family court. See CR 76.12(4)(c)(iv) (emphasis

added) (requiring that appellant’s brief contain: “A ‘STATEMENT OF THE

CASE’ consisting of a chronological summary of the facts and procedural events

necessary to an understanding of the issues presented by the appeal, with ample

references to the specific pages of the record, or tape and digital counter

number in the case of untranscribed videotape or audiotape recordings, or date

and time in the case of all other untranscribed electronic recordings, supporting

each of the statements narrated in the summary.”).

             When the appellant fails to include a proper preservation statement

and fails to cite to the record in a manner enabling an appellate court to easily find

where the issue was argued to the trial court, Kentucky case law makes clear that

the reviewing appellate court has no obligation to search the record. See, e.g., S.T.

v. Cabinet for Health and Family Services, 585 S.W.3d 769, 777 (Ky. App. 2019);

Koteras v. Commonwealth, 589 S.W.3d 534, 540 (Ky. App. 2018).

              Briefs may be stricken for non-compliance with briefing

requirements. CR 76.12(8)(a). And an appellate court may only review for

manifest injustice when an appellant fails to provide a preservation statement with

supporting references to the record. Ford v. Commonwealth, 628 S.W.3d 147, 155

(Ky. 2021) (“the manifest injustice standard of review is reserved only for errors in

appellate briefing related to the statement of preservation. If a party fails to inform


                                          -3-
the appellate court of where in the record his issue is preserved, the appellate court

can treat that issue as unpreserved.”). See also CR 61.02 (emphasis added) (“A

palpable error which affects the substantial rights of a party may be considered by

the court on motion for a new trial or by an appellate court on appeal, even though

insufficiently raised or preserved for review, and appropriate relief may be granted

upon a determination that manifest injustice has resulted from the error.”).

             Our precedent also makes clear that although pro se litigants are

perhaps not expected to make arguments with the same sophistication as lawyers,

pro se litigants must comply with the briefing requirements in our civil rules and

may suffer consequences for failing to do so. See Koester v. Koester, 569 S.W.3d

412, 415 (Ky. App. 2019) (striking pro se appellant’s brief and dismissing appeal

due to several substantive failures to comply with briefing requirements–especially

after he failed to correct errors in reply brief after being informed of his

noncompliance); Prescott v. Commonwealth, 572 S.W.3d 913, 919 (Ky. App.

2019) (noting that despite some leniency afforded to pro se litigants, pro se

litigants are expected to follow court rules so we limited our review to “those

portions of Prescott’s arguments supported by careful and correct citation to the

record” and declined to fully analyze issues which were raised in brief in a manner

not complying with governing rules).




                                          -4-
              In the instant case, we elect not to strike Falkenburg’s brief so we do

not summarily dismiss his appeal. However, we review the issues he raises on

appeal only for manifest injustice since he failed to indicate if or how issues were

preserved for appeal with specific references to the record. Furthermore, we may

decline to address certain issues or provide less detailed analysis of some issues

due to his failure to provide specific citations to pages of the written record and/or

dates and times in recorded hearings wherein these issues were discussed in the

family court. See Prescott, 572 S.W.3d at 919.

    We Opt Against CR 76.12(8)(c) Sanctions for Failure to File Appellee Brief

              Solano failed to file an appellee brief. So, we would have the

authority to take steps such as treating the lack of appellee brief as a confession of

error or simply accepting the appellant’s statement of facts and issues as correct

under CR 76.12(8)(c).3 We also have discretion to not choose to exercise any of

the options listed in CR 76.12(8)(c). Roberts v. Bucci, 218 S.W.3d 395, 396 (Ky.

App. 2007). Under the unique facts and circumstances of this case, including the

issues presented and the deficiencies in Falkenburg’s brief, we choose not to

exercise any of the options listed in CR 76.12(8)(c).



3
  CR 76.12(8)(c)(ii) states that we could reverse the family court’s judgment if the appellant’s
brief “reasonably appears to sustain such action;” however, we conclude that Falkenburg’s brief
does not appear to reasonably support reversing the family court’s judgment as we discuss in
further detail elsewhere in this Opinion.



                                               -5-
                    FACTS AND PROCEDURAL HISTORY

             Falkenburg and Solano were married in February 2018 in Texas.

They separated in June 2019, following Falkenburg’s return to Texas after a

military deployment. No children were born of their marriage.

             In December 2019, Falkenburg filed a petition for dissolution of

marriage in the Jessamine Family Court. He alleged that he had been living in

Kentucky for more than 180 days, but that Solano was currently living in Texas

and had not resided in Kentucky for more than 180 days. In addition to requesting

dissolution of the marriage, he requested that the family court order Solano to

return some personal property and investments. As in this appeal, he was

unrepresented by counsel in the proceedings before the family court.

             Solano filed, by counsel, a verified response to the divorce petition on

or about February 13, 2020. Falkenburg filed a motion for default judgment and

for sanctions a few days later. (His motion for default judgment argued other

issues but did not claim that Solano failed to file a timely response to his petition.)

Shortly thereafter, Falkenburg filed a pleading styled as a Motion to Deny/Motion

to Modify.




                                          -6-
               In his motion, Falkenburg asked the family court to, among other

things, amend his petition for dissolution of marriage to a petition for annulment.4

He asserted that Texas law was controlling and allowed for annulment on the basis

of fraud. And he alleged that Solano had acted fraudulently in failing to support

her spouse and/or in otherwise failing to fulfill marital obligations.

               Solano’s filed response argued that default judgment was

inappropriate due to her having actively participated in the proceedings. She also

asserted that jurisdiction over the case was proper in Kentucky and that Kentucky

law would apply to the case.

               The family court explained at a hearing in early March 2020 that

Kentucky law would apply in this Kentucky state court. The family court noted

that Solano consented to its jurisdiction even though Solano lived in Texas. The

family court stated that since Solano had already participated in the action before

the motion for default judgment was filed, default judgment was not appropriate.

               Although the family court judge orally indicated that the default

judgment motion would be denied at the early March 2020 hearing, the family

court did not enter a written order formally denying default judgment for a few




4
 In addition to requesting leave to amend his petition to one for annulment, Falkenburg also
asked that Solano’s requests for discovery be denied. But the family court ruled that discovery
should proceed.

                                               -7-
months. During spring 2020, Falkenburg filed additional motions including

motions for summary judgment, annulment, and the judge’s recusal.

             Solano filed a motion to compel Falkenburg to cooperate with

discovery and she requested a tele-video hearing. The family court emailed

Falkenburg and Solano’s counsel to schedule a teleconference hearing. Falkenburg

expressed concerns in an email that he would waive his motion for recusal if he

appeared at the hearing. The family court told him via email that appearing at a

hearing would not waive his recusal motion and that if Falkenburg chose not to

appear, the hearing would proceed in his absence. (Copies of this email

correspondence were included in the written record, and it appears that the judge,

Falkenburg, and Solano’s counsel received copies of each email.)

             The family court conducted the scheduled tele-video hearing in mid-

June 2020. By the time of the hearing, Falkenburg had just filed a request for

disqualification of the judge with the Chief Justice–along with an affidavit

indicating why he believed the judge was biased against him.

             Falkenburg did not attend the scheduled tele-video hearing. The

hearing proceeded without him. The judge denied the motions for a default

judgment and the motion for recusal. However, the judge declined to rule on other

pending motions, due to the pending disqualification request.




                                         -8-
                The Chief Justice denied the request for disqualification. The case

then proceeded further before the family court. Falkenburg filed additional

motions, including a motion to amend the petition to one for annulment. The

family court entered a written order in late September 2020, stating that

Falkenburg’s request to amend his petition to one for annulment was denied as

untimely under KRS5 403.120.

                The case then proceeded to trial, after which the family court entered

a decree dissolving the marriage, dividing marital property, and assigning debt.

The family court issued supplemental findings of fact and conclusions of law along

with the decree. Falkenburg then filed a timely appeal. Other facts will be

discussed as needed to resolve the issues raised on appeal.

                                      ANALYSIS

                Falkenburg argues in his brief that the family court’s judgment should

be reversed because, in his view: 1) the family court judge erroneously denied his

request to amend his petition to one for annulment rather than dissolution of the

marriage, 2) the family court failed to consider or follow federal law about

immigration marriage fraud, 3) the family court judge should have recused, and 4)

the family court improperly conducted a final divorce hearing and/or improperly




5
    Kentucky Revised Statutes.

                                           -9-
divided marital property and assigned marital debt. We disagree, as we conclude

that the family court’s handling of these issues did not result in manifest injustice.

           I)    No Manifest Injustice in Denying Leave to Amend Petition

                 In its written order denying leave to amend the petition, the family

court noted that Solano filed her response to the petition before Falkenburg

requested to amend his petition for divorce into a petition for annulment. Solano

objected to the request to amend the petition. The family court correctly

determined that the court’s permission was required for amendment. CR 15.01

(subject to other exceptions not relevant here such as a one-time request to amend

a pleading before the other side files a response, providing that parties may only

amend pleadings with the opposing party’s consent or with leave of court “and

leave shall be freely given when justice so requires.”).

                 The family court explained that it was denying leave to amend the

petition because Falkenburg’s request to invalidate the marriage based on alleged

fraud was untimely under KRS 403.120(2)(a). The family court noted: “KRS

403.120(2)(a) requires that an action to declare a marriage invalid based on fraud

as to the essentials of the marriage must be brought within 90 days of the petitioner

becoming aware of the fraud.”6 (Record (R.), p. 211.)



6
    See KRS 403.120, which provides in pertinent part:



                                               -10-
                The family court found that Falkenburg “recounts in his pleadings that

upon discovering [Solano’s] alleged fraud he left Texas and came to Kentucky” in

early June 2019, but that Falkenburg waited until December 2019 to file his

divorce petition. The family court explained that while Falkenburg was correct in

believing that he must establish 180 days’ residency in Kentucky before filing for

divorce, “under Kentucky law his delay in requesting annulment prohibits him

from pursuing an annulment.” (R., p. 211.) Viewing Falkenburg’s request for

annulment as time-barred, the family court denied the request to amend.

                Falkenburg filed an objection and/or motion for the family court to

reconsider this order. The family court construed this as a motion to alter, amend,

or vacate. It denied this motion/objection for “substantive” reasons,7 stating that it


       (1) The Circuit Court shall enter its decree declaring the invalidity of a marriage entered
       into under the following circumstances:

         (a) . . . a party was induced to enter into a marriage by force or duress, or by fraud
         involving the essentials of marriage;

         ....

       (2) A declaration of invalidity under paragraph (a), (b) or (c) of subsection (1) may be
       sought by any of the following persons and must be commenced within the times
       specified, but only for the causes set out in paragraph (a) may a declaration of invalidity
       be sought after the death of either party to the marriage:

         (a) For a reason set forth in paragraphs (a) and (b) of subsection (1), by party or by the
         legal representative of the party who lacked capacity to consent, who was the offended
         party or did not know of the incapacity, no later than 90 days after the petitioner
         obtained knowledge of the described condition[.]
7
  Although the family court denied the motion for substantive reasons, its order also indicated
that it believed the motion was not timely filed.

                                               -11-
understood “that there is a difference of opinion” about its ruling but that “nothing

was offered from a legal perspective to persuade the [c]ourt to change its prior

order.” (R., p. 223.)

             From our review of Falkenburg’s written objection and/or motion,

Falkenburg did not dispute therein the family court’s finding that he asserted

having discovered alleged fraud by Solano and therefore left for Kentucky in early

June 2019 in his pleadings. The family court correctly noted that Falkenburg’s

petition for dissolution was filed in December 2019. Falkenburg’s request to

amend the petition to one for annulment was not filed until February 2020. Thus,

we discern no manifest injustice in the family court therefore determining that

based on Falkenburg’s own admitted discovery of alleged fraud in early June 2019,

his failure to request annulment within 90 days of this discovery meant that his

annulment request was time-barred under KRS 403.120.

             As Falkenburg points out, leave to amend a pleading is to be “freely

given when justice so requires” under CR 15.01. But based on his own admitted

discovery of facts underlying his fraud claims by June 2019, we discern no

manifest injustice in the family court’s determination that justice did not require

permitting Falkenburg to amend his petition to annulment some eight months after

he claimed to have discovered fraud by Solano. A court does not err by denying




                                         -12-
leave to amend a pleading if the proposed amendment is futile. Kenney v. Hanger

Prosthetics & Orthotics, Inc., 269 S.W.3d 866, 869-70 (Ky. App. 2007).

               Although Falkenburg claims that the 90-day time limit to pursue

invalidation of a marriage after discovering alleged fraud in KRS 403.120 does not

begin to run until a party has established residency in Kentucky for 180 days, he

cites no authority specifically supporting his argument.8 Perhaps this specific

argument might merit further consideration when an appellant’s brief properly

shows how and where it was preserved for review–unlike here. But we decline to

address this argument further given the lack of proper preservation statement and

the lack of authority cited specifically supporting this argument. In short, we

discern no manifest injustice in the family court’s denying Falkenburg’s request for

leave to amend his divorce petition to one for annulment; thus, we affirm on this

issue.




8
  Falkenburg quotes Parks v. Parks, 418 S.W.2d 726, 726 (Ky. 1967) (“Our statute, KRS
402.030, authorizes a court having equity jurisdiction to ‘declare void any marriage obtained by
. . . fraud.’”). But Parks did not concern any jurisdictional or other issues about how a person’s
desire to seek annulment might be affected by the length of his or her residency in Kentucky. In
fact, Parks did not and could not have addressed KRS 403.120’s requirement for requesting
invalidation of marriage within 90 days of discovering facts allegedly constituting fraud because
Parks pre-dates KRS 403.120, which was enacted in 1972. And despite Falkenburg’s citation of
Eck v. Eck, 793 S.W.2d 858 (Ky. App. 1990), for the same quoted material, Eck does not contain
the quote from Parks and does not discuss the 90-day time limit for seeking to invalidate a
marriage for fraud in KRS 403.120 nor any length of residency requirement for seeking
amendment.

                                              -13-
       II)   Family Court’s Not Discussing Federal Law Regarding
             Immigration Marriage Fraud Not Manifest Injustice Under Facts
             of this Case

             Falkenburg asserts in his brief that the family court incorrectly

claimed that the federal Immigration Marriage Fraud Act (IMFA) of 1986 and

related federal law do not apply in Kentucky state family court. He argues that

federal courts hear only criminal cases about immigration fraud. But he perceives

that state courts can hear civil cases relating to immigration marriage fraud, with

federal courts focusing on fraud affecting the federal government and state courts

focusing on fraud affecting individuals.

             Falkenburg claims that state courts in other jurisdictions have

“recognized the authority of the IMFA with annulment as the remedy” on page 7

of his brief. He contends that the IMFA has no statute of limitations about

immigration marriage fraud and that it is against Kentucky’s public policy to

sanction marriages entered into for purposes of illegally obtaining immigration

advantages–just as Kentucky allows for the invalidation of other marriages based

on other types of fraud. He concludes this argument stating, “for Court to ignore

the act of fraud based on the ‘opinion’ that the type has no State relevance, is

erroneous, and because the type, being immigration, is regulated by Congress,

Kentucky courts have a duty to acknowledge.” (Appellant brief, p. 9.)




                                           -14-
             In denying the motion to amend the petition to one for annulment and

in declining to discuss the IMFA or other federal law, the family court stated: “As

stated to [Falkenburg] in [c]ourt previously, it is not within the jurisdiction of this

state court to determine whether [Solano] is legally in the United States.

Immigration is left to the Federal Courts.” (R., p. 208.)

             Falkenburg concedes in his brief that criminal actions regarding

immigration must be litigated in federal court. There appears to be no dispute that

the family court could not, for example, determine if Solano should be deported for

alleged immigration marriage fraud.

             We construe the aforementioned quote from the family court as

indicating that it lacked jurisdiction over criminal proceedings regarding alleged

immigration marriage fraud. And it was not necessary for the family court to

determine whether any party here had violated any provision in the federal IMFA

for purposes of the proceedings before it–which began with Falkenburg’s request

to terminate the marriage through divorce followed by his untimely, contested

request to amend the petition to one for annulment. Had Falkenburg timely sought

to annul or invalidate the marriage on the basis of fraud within 90 days of his

discovery of facts causing him to believe that Solano had committed fraud, perhaps

discussion of the IMFA and related federal case law would have been in order to

consider whether there were grounds to annul based on immigration marriage-


                                          -15-
related fraud. But we discern no manifest injustice in the family court’s declining

to discuss the IMFA as that was unnecessary for it to resolve the proceedings

before it under the facts here. So, we affirm on this issue.

      III)   Family Court’s Denying Recusal Motion Not Manifest Injustice

             Falkenburg asserts in his brief that the family court judge should have

recused because the judge adopted and raised a Latina immigrant child, is involved

in missionary work and/or outreach programs to Latino countries, and has assisted

others with adopting immigrant children. Although opining that this involvement

is commendable, Falkenburg also asserts that the family court judge’s “deep

involvement within the topic creates a situation where he is willing to bend, break

and ignore the law on behalf of immigrants to the detriment of US Citizens while

depriving Pro Se litigants of their rights[.]” (Appellant’s brief, p. 16.)

             Falkenburg also asserts that in his motion for the judge’s recusal, he

addressed the judge’s allegedly criticizing a political opponent for being divorced.

He asserts that the judge holds opinions that anyone “who has experienced

relationship issues or been divorced, is less in ability than he, merely because he

has not been, and isn’t fit to question his ‘opinions’ as a legal and relationship

expert.” Then Falkenburg states: “So how much less would he treat [Falkenburg],

a mere layman begging for relief, duped by a female immigrant, his favorite.”

(Appellant’s brief, p. 17.)


                                          -16-
             Falkenburg notes that he also requested that the Chief Justice

disqualify the judge. He admits that the Chief Justice determined that Falkenburg

had not proven bias, but he takes issue with the Chief Justice’s conclusion.

             He also alleges the judge entered an order when the judge knew

Falkenburg would be out of town so Falkenburg would not be able to timely file an

objection. He also generally contends that the judge’s orders were entered in

violation of the constitution and other legislation. More specifically, Falkenburg

claims the judge ruled on all pending motions during an improper ex parte hearing

with opposing counsel on June 16, 2020. We disagree with this contention.

             The June 16, 2020 hearing was conducted via Skype or similar

platform. The judge spent a lot of time in the hearing looking through items in the

case record trying to find alternate ways to contact Falkenburg, who had apparently

received notice of the hearing but might be experiencing technical problems or

might be reluctant to attend. The judge recalled that he told Falkenburg via email

that his attendance at a hearing would not waive his motions. The judge noted the

pending motion for disqualification before the Chief Justice, with accompanying

affidavit filed with the circuit clerk, as well as the pending motion for recusal in his

court. The family court judge decided to address the recusal motion before going

on to other matters.




                                         -17-
             The judge found that the motion filed in his court did not address the

factors regarding recusal in KRS 26A.015 so he denied it. He construed

Falkenburg’s motion as calling for recusal because of the judge’s having adopted a

Latina child, because of the judge’s not having been divorced, and because the

judge had not entered judgment in Falkenburg’s favor. Although the judge briefly

noted he would deny Falkenburg’s motion for default judgment, the judge

indicated he would hold off on ruling on other matters until the disqualification

request before the Chief Justice was resolved.

              Based on our review of the record and applicable law, there was no

manifest injustice in the family court judge’s declining to recuse or in his

discussions with opposing counsel during the mid-June 2020 hearing. Falkenburg

has pointed to no objective evidence of bias and we cannot say that the alleged

facts would put a reasonably prudent person in fear of not receiving a fair and

impartial trial. Considering that a judge has a duty to sit on cases unless there are

valid reasons for recusal, there was no reversible error in the judge’s denial of

recusal here. See Clay v. WesBanco Bank, Inc., 589 S.W.3d 550, 557 (Ky. App.

2019) (upholding denial of recusal based on lack of objective evidence of bias after

noting trial court’s duty to sit absent valid reasons for recusal and appellate court’s

duty to consider whether a reasonably prudent person would be in fear of not

receiving a fair and impartial trial based on the alleged facts). See also Stopher v.


                                         -18-
Commonwealth, 57 S.W.3d 787, 794-95 (Ky. 2001) (party seeking judicial recusal

has an “onerous” burden of proof to show facts demonstrating a serious

impairment of judge’s impartiality swaying his/her judgment; mere belief that

judge will not conduct a fair trial is not enough to require recusal; even some

expressions of frustration with litigant by judge not enough to merit recusal 9 so

long as judge does not violate litigant’s rights and conducts a basically fair if

imperfect trial).

              Assuming that the judge had adopted a Latina immigrant child and/or

been involved in missionary work or outreach programs to benefit immigrants or

those seeking to adopt immigrant children, this does not show that the judge would

favor any Latino immigrant litigant in court proceedings or seek to further illegal

immigration activity. We will not assume that any judge who had ever legally

adopted an immigrant child or assisted others with legally adopting other




9
  Falkenburg claims in his brief that at one point in a hearing on March 4, 2020, the judge
“snapp[ed]” at him because Falkenburg indicated he wanted to educate himself about the law–
although Falkenburg did not indicate an approximate time this alleged “snapping” occurred.
Based on our review of recorded hearings in the record, Falkenburg said he would look into an
issue after the judge indicated how he would rule on some issues. The judge then calmly asked
Falkenburg what he meant about looking into the issue. Then Falkenburg stated he needed to do
some research and the judge paused briefly, looked a bit stunned and then just said “okay” before
going on to other matters. (Video Record 3/4/2020, 10:56:48-10:57:05.) But we are unaware of
any instances of the family court judge raising his voice in anger or using rude or abusive
language from our review of this recorded hearing. Furthermore, an isolated expression of
frustration with a party’s conduct does not necessitate recusal so long as the judge does not
violate the party’s rights and affords him a fair trial. Stopher, 57 S.W.3d at 794.

                                              -19-
immigrant children would purposefully try to evade federal immigration law or to

show favoritism towards immigrant litigants.

             Additionally, if the judge made any comments indicating that people

who had relationship problems or had ever sought divorce were not relationship

nor legal experts, this would not demonstrate bias for one party and against the

other in this case. Both parties sought to end their marriage in some manner and

obviously had experienced relationship problems with each other. Moreover,

Falkenburg has not shown where in the record we may view any alleged comments

of this nature (casting aspersions on people seeking divorce or having relationship

problems) by the judge in this proceeding.

             Furthermore, Falkenburg has failed to specifically cite to any portion

of the record showing that the family court judge demonstrated any bias against

him or in favor of Solano. On the contrary, from our examination of recorded

hearings, the family court judge treated all parties with respect and took steps to

allow both parties to develop and present their cases.

             As for Falkenburg’s allegation of an improper ex parte hearing

conducted in his absence, Falkenburg received notice of the hearing and was

advised that it would proceed if he elected not to attend. Thus, we have our doubts

whether the hearing could even fairly be considered a true ex parte hearing. See ex

parte, BLACK’S LAW DICTIONARY (11th Ed. 2019) (“[d]one or made at the instance


                                         -20-
and for the benefit of one party only, and without notice to, or argument by,

anyone having an adverse interest”) and ex parte proceeding (“[a] proceeding in

which not all parties are present or given the opportunity to be heard. – Also

termed ex parte hearing.”).

              Furthermore, other than discussing scheduling and administrative

matters10 such as looking in the record for more contact information for

Falkenburg, nothing of substance occurred in Falkenburg’s absence–so any ex

parte hearing was not an improper one. The family court simply noted it was

denying the motion for default judgment (consistent with its earlier indication that

default judgment would be denied at a previous hearing). Similarly, it stated it was

denying the motion for recusal for failure to state sufficient grounds under KRS

26A.015. It did not hear any argument on these motions from Solano’s counsel

and it notified Falkenburg of its rulings on his default and recusal motions and the

court’s reservation of other issues via written order entered on June 17, 2020.

Thus, given the lack of argument on pending motions by Solano’s counsel and

Falkenburg’s receiving prior notice of the hearing as well as being apprised of

what occurred at the hearing, we reject Falkenburg’s assertion that the family court




10
  The family court and Solano’s counsel discussed such matters as when a ruling from the Chief
Justice on the disqualification request might be expected and how the family court would contact
both parties later to schedule further hearings on other pending motions if the disqualification
request was denied by the Chief Justice.

                                             -21-
improperly conducted an improper ex parte hearing on June 16, 2020. See Canon

2, Rule 2.9(A)(1) of the Kentucky Code of Judicial Conduct (SCR11 4.300)

(“When circumstances require it, ex parte communication for scheduling,

administrative, or emergency purposes, which does not address substantive

matters, is permitted, provided: (a) the judge reasonably believes that no party will

gain a procedural, substantive, or tactical advantage as a result of

the ex parte communication; and (b) the judge makes provision promptly to notify

all other parties of the substance of the ex parte communication, and gives the

parties an opportunity to respond.”).

                In short, we conclude that no manifest injustice resulted from the

family court’s conduct of the June 16, 2020 hearing nor from the family court

judge’s declining to recuse.

         IV)    No Manifest Injustice in Family Court Having a Final Evidentiary
                Hearing on Dissolution or in its Resolution of Property Issues

                Lastly, Falkenburg generally argues that the final dissolution hearing

and “assignment of property and debt” were improper. (Appellant’s brief, p. 20.)

Apparently, Falkenburg argues no dissolution trial should have occurred because

he believes that the marriage should have been annulled instead. And perhaps

Falkenburg intended to argue that the marriage was never valid so that there was



11
     Kentucky Supreme Court Rules.

                                           -22-
really no marital property to divide. Again, there was no manifest injustice in the

family court’s refusal to entertain Falkenburg’s belated attempt to annul the

marriage.12

              Falkenburg also suggests that various specific aspects of the way the

family court divided marital property and assigned marital debt was erroneous.

For example, Falkenburg takes issue with the family court’s finding that several

jewelry items (with a total worth over $4,000 according to Falkenburg’s testimony)

were gifts from Falkenburg to Solano or other family members and therefore not

marital property subject to division. Despite Falkenburg’s assertions that he

bought the jewelry as investments rather than gifts, the family court’s finding was

not clearly erroneous considering that Solano testified to Falkenburg presenting

these items to her and family members as gifts.

              On appeals like this, from cases where a court tries a case on the facts

without a jury, “due regard shall be given to the opportunity of the trial court to

judge the credibility of the witnesses.” CR 52.01. And as our Supreme Court has

stated: “judging the credibility of witnesses and weighing evidence are tasks

within the exclusive province of the trial court.” Moore v. Asente, 110 S.W.3d



12
   We also note that KRS 22A.020(3) provides: “there shall be no review by appeal or by writ of
certiorari from that portion of a final judgment, order or decree of a Circuit Court dissolving a
marriage.” In other words, the dissolution of the marriage itself cannot be disturbed on appeal
although appellate courts can consider whether to reverse on such issues as property division,
child custody and support, or maintenance.

                                              -23-
336, 354 (Ky. 2003). Based on our review of the record and applicable law, there

is nothing to indicate any manifest injustice in the family court’s conduct of the

final evidentiary hearing or division of marital property or assignment of debts.

             Further arguments raised in Falkenburg’s brief which we have not

discussed herein have been determined to lack merit and/or relevancy to our

resolution of this appeal. To the extent that Falkenburg argues that any Kentucky

state statute is unconstitutional, we decline to discuss this issue as Falkenburg

failed to notify the Attorney General of any constitutional challenge to any

Kentucky statute in the family court proceeding or in this appeal in violation of

KRS 418.075. A.H. v. Louisville Metro Government, 612 S.W.3d 902, 913 (Ky.

2020) (compliance with KRS 418.075 is mandatory so courts are prohibited from

reviewing constitutional challenges to Kentucky statutes when the Attorney

General has not been properly notified).

                                  CONCLUSION

             For the foregoing reasons, the judgment of the Jessamine Family

Court is AFFIRMED.



             CETRULO, JUDGE, CONCURS.

             JONES, JUDGE, CONCURS IN RESULT ONLY.




                                         -24-
BRIEF FOR APPELLANT:                NO BRIEF FOR APPELLEE.

Russell Karl Falkenburg, pro se
Nicholasville, Kentucky




                                  -25-